 In the Matter of NEW JERSEY CARPET MILLS, INC.andTEXTILE.WORKERS UNION OF AMERICA, C. I. O.Case No. 4-CA-M.-Decided December 11, 1950DECISION AND ORDEROn November 18, 1949, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attachild hereto.Thereafter the Respondentand the Union i filed exceptions to the Intermediate Report; the Re-spondent also filed a brief in support of its exceptions 2The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.3The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-'The Union's exceptions are directed to the Trial Examiner's finding that the Respondentdid not unlawfully refuse to bargain while the Union was not in compliance with Section9 (f), (g), and(h) of the Act.2On May 22,1950,the Congress of Industrial Organizations filed a request for leave tosubmit a briefamicus curiaeand to argue orally before the Board.On June 5, 1950, theRespondent filed an application to reopen the record for the purpose of receiving furtherevidence and to urge a further defense. Both of these requests are based upon the recentdecision of the United States Court of Appeals inN. L.If.B. v. Poster Cotton Mills, Inc.,181 F. 2d 919 (C. A. 5). In view of our Order of June 7, 1950, in J.H. Rutter-Rex Manu-facturing Company, Inc.,90 NLRB 130,these requests are denied.See, also,West TexasUtilities Co., Inc. v. N. L. R.B., 184 F. 2d 233 (C. A. D. C.), enforcing 85 NLRB 1396.The parties' request for oral argument is hereby denied, as the record, including theexceptions and brief,adequately sets forth the positions of the parties.3The Respondent excepts to the ruling of the Trial Examiner refusing to permit thequestioning of Richard Perrine as to his employment after his discriminatory layoff.TheRespondent's proposed questioning goes to the issue of back pay.The Trial Examiner'sruling was In accord with the Board's practice of not considering this issue until thefinding of discrimination has been affirmed or "enforced."The propriety of this practicehas been endorsed by the courts.N. L. R. B. v. New York Merchandise Company, Inc.,134 F. 2d 949 (C. A. 2).The Respondent also excepts to the Trial Examiner's ruling refusing to permit questioningof a union officer as to whether employees who had signed union-application cards had alsopaid dues.The cards expressly granted the Union the authority to bargain for the appli-cants.The fact that the applicants did not pay union dues or initiation fees does notdetract from the validity of the authorizations.Lebanon Steel Foundry v. N. L. R. B.,130F. 2d 404 (C. A. D. C.), cert. denied 317 U. S. 659; N.L. R. B. v. Chicago ApparatusCompany,116 F. 2d 753 (Cl. A. 7).92 NLRB No. 122.604 NEW JERSEY CARPET MILLS, INC.605tions of the Trial Examiner with the following additions and modifi-cations :1.We agree with the Trial Examiner's finding that the Employeris engaged in commerce within the meaning of the Act.We also find,contrary to the Respondent's contention, that it will effectuate thepolicies of the Act to assert jurisdiction over the business of theRespondent .42.The Respondent argues that its interrogation of employees as totheir union membership was not unlawful, because the alleged purpose,of the interrogation was not to discriminate against employees admit-ting participation in union activities.But the legality of such inter-rogation does not turn on motivation. In theStandard-Coosa-Thatchercase,5 the Board pointed out that the questioning of em-ployees as to union membership or activities isper sea violation ofSection 8 (a) (1) of the Act, because it interferes with the employees'right to engage in union activities free from "employer intermeddling,intrusion, or even knowledge," and because it has a tendency to restrain,or coerce employees in the exercise of the rights guaranteed in Section7 .Accordingly, we find, as did the Trial Examiner, that by inter-rogating its employees concerning union activities, as well as by itsimplied threats of retaliatory action, the Respondent violated Section 8(a) (1) of the Act.3.We agree with the Trial Examiner's finding that the Respondentdiscriminatorily laid off Richard Perrine.At the meeting held onSeptember 4, 1947, between the union committee and the Respondent'spresident, Stubbs, to discuss the layoff of Perrine, Coley, the spokes-man for the committee, suggested that Perrine could be put to worktemporarily either on his own or on Thompson's loom, both of whichwere idle because Coley and Thompson were engaged in unloading acarload of coal for the Respondent. It is clear, and we find, thatStubbs rejected this suggestion.Yet in the recent past, the Respond-ent had generally shifted weavers to other tasks, when for any tem-porary reason they could not operate their own looms. The Respond-ent knew that more yarn was expected shortly.Without cost to itself,it could have accepted the Coley offer and thereby quieted the fears ofthe employee's that the Perrine layoff was in retaliation for his out-spoken union leadership.6The Respondent has made no plausible explanation of its refusal toaccept the Coley offer. In its answer, it says that Perrine could have4Hollow Tree Lumber Company,91 NLRB 635.'Standard-Coosa-Thatcher Company,85 NLRB 1358.6 Stubbs was aware on September 4 that his employees were in a jittery mood. Thatmorning he asked Coley,a weaver, to leave his loom and unload a carload of coal. Coleyconsented.But Stubbs warned him,"Before you go out, I don'twant any trouble, I wantyou to go around and tell the men what you are going to do." Apparently, Stubbs wasprepared to accept trouble in order to get rid of Perrine. I606DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued his work by arrangement with other employees, but declinedto do so.The evidence does not support this allegation.On the con-trary, the evidence shows that it was the Respondent which rejectedan employee offer for such an arrangement.The Respondent alsoalleges that Perrine had enough yarn in his machine to continue work-ing.The evidence again shows that all weavers had been instructednot to start another roll unless they had enough yarn on hand to finishit.Even by the testimony of the Respondent's own witnesses, Perrinedid not have sufficient yarn available to complete a new roll. In viewof the Respondent's other contemporaneous unlawful conduct, it is areasonable inference that the real reason for Perrine's layoff was hisleadership in the Union and that the yarn shortage served only as apretext.This inference is given added weight by the Respondent'ssubsequent conduct.Perrine was laid off on the morning of Septem-ber 4, ostensibly for lack of yarn.At 4 o'clock of the same afternoon,.the Respondent received additional yard supplies, ending the shortage-Nevertheless, it did not recall Perrine to his job, or even notify him,that more yarn had been received.Finally, the legitimacy of this in-ference is conclusively established by the undenied testimony of wit-ness Kaupolis, which we credit, that at the September 4 committeemeeting' with Stubbs, the latter said, "As far as Mr. Perrine, I don'twant him no more because he has been trouble to me and he has got toobig a mouth."'This is an obvious reference to Perrine's vigorous pro-test the day before against Stubbs' interrogation of employees as totheir union membership.In any event, whether or not the layoff of Perrine was motivatedby unlawful considerations, we find that the failure to recall himwhen. additional yarn supplies became available the same afternoonwas discriminatory.4.With the modifications and for the reasons set forth hereinafter,we agree with the Trial Examiner's finding that the Respondent un-lawfully refused to bargain with the Union, and thereby violated Sec-tion 8 (a) (5) of the Act.The Respondent's defense to the 8 (a) (5)allegation of the complaint is twofold : (1) That its refusal to bargainwas grounded on an honest doubt as to the Union's majority status,and was therefore lawful; and (2) that the Respondent was at no timeobligated to bargain with the Union, originally because the Union wasnot in compliance with the filing requirements of Section 9 (f), (g),and (h) of the Act, and, after the Union effected compliance, becauseit did not make its compliance known to the Respondent.The Union made its initial demand for recognition in the form of aletter dated September 3, 1947.The Respondent ignored this request.7Coley also testified without contradiction that in a conversation which he had withStubbs following the September 4 meeting,the latter said that Perrine was "a loudmouth" and need never come back. NEW JERSEY CARPET MILLS, INC.607"On September 14 or 15, the Union's representative telephoned the=Respondent's president, Stubbs, and requested a bargaining confer-ence.Stubbs refused and suggested that the Union prove its majorityin a Board election.Early in December of the same year, the sameunion representative again spoke to Stubbs and asked for a conferenceto settle the strike and to discuss bargaining.Stubbs once more-refused to meet with the Union and referred it to the Board.In none of his conversations with the Union's representative, did.Stubbs say that he refused to meet with the Union because it had not.met the filing requirements of Section 9 (f), (g), and (h) of the Act..The Respondent raised this objectionfor the first timein its answerto the complaint 18 months later, on March 14, 1949.At the time itmade its first request for recognition, in September 1947, the Unionwas not in compliance with the filing requirements. It achieved fullcompliance shortly thereafter, on October 24, 1947, and has since thenmaintained its compliance status continuously.On or about September 2, 1947, 22 of the 30 employees in the ap-propriate unit signed cards authorizing the Union to represent them.for collective bargaining purposes.There is neither claim nor evi-dence that the Union's majority, thus known, was dissipated duringthe period of the Union's later demands for recognition.Accord-ingly, we find that from and after September 3, 1947, the date of theUnion's initial demands, it represented a majority of employees in theappropriate unit.Admittedly, the Respondent refused to recognize the Union unless,the Union established its majority in a Board-conducted election.Anemployer who, in good faith, doubts the majority status of the unionwhich demands recognition as the bargaining representative of his.employees, may lawfully insist that the union prove its majority in aBoard-conducted election.But, if in insisting upon an election theemployer is motivated, not by a bona fide doubt as to the union's.majority standing, but by a rejection of the collective bargainingprinciple or a desire to gain time in which to undermine the union,,the demand for an election is no defense to a refusal to bargain charge,,if the union did in fact represent a majority of employees in an ap-propriate unit at the time of the refusal to bargain.8Whether, indemanding an election, the Respondent was acting in good faith must.be judged in the light of its other conduct.9Immediately upon being informed of union activity among his em-ployees the Respondent's president, Stubbs, interrogated employeesas to their union membership, threatened them with disadvantages if8Arteraft Hosiery Company, 78NLRB 333 ;Differential Steel Car Company,75 NLRB-714, enfd.N. L. R. B. V. Differential Steel Car Company,179 F. 2d 241 (C. A. 6).sAtlanta Journal Company, d/b/a Radio Station WSB,82 NLRB 832 ;Artcraft HosierypCompany, supra. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union entered the shop, and discriminatorily laid off RichardPerrine.Happening as it did practically contemporaneously withthe Union's initial demand for recognition in September 1947, thisunlawful conduct, calculated to undermine the Union,discloses anattitude of hostility to the purposesof the Actand the collective bar-gaining principle.This unlawful conduct must be considered to-gether with Stubbs' September 13 letter to the State UnemploymentCompensation Commission,in which he said that all of his employeeshad walked out andhad joined tie Union,his admission at the hearingin this case that he knew this statement to be correct,and the lack ofplausibility in his explanation of his refusal to accept at face valuethe information as to the Union'smembership which he had obtainedby questioning employees.Taking these factors together,the con-clusion is inescapable that in refusing to recognize the Union, theRespondent was motivated,not by a good-faith doubt of the Union'smajority, but by a desire to destroy the Union'smajority throughprocrastination and delay.On this issue the Board is unanimous.It is clear,therefore,thatunlessthe Union's noncompliance statusbefore October 24,1947, can serve to excuse the Respondent's other-wise unlawful conduct, fromthat day forward,its refusal to bargainwith the Union constituted a violation of Section 8 (a) (5) of the Act.In effect, the Respondent argues that the obligation of employers tobargain with the majority representative of their employees, whichis unequivocally set forth in Section 8 (a) (5), is suspended duringsuch time as a union, otherwise entitled to recognition,is not in com-pliance with Section 9(f), (g), and(h).We are unable to agreethat these two sectionsof the Act,read together,call for such a resulton the facts ofthiscase,where the Employer never asserted, at thetime of its refusal to bargain,that it was motivated by the Union'snoncompliance.(See the dissenting opinion in theAndrews Companycase.) 10We note that the majority decision in that earlier case was recentlycriticized by the Court of Appeals for the District of Columbia inits opinion in theWest TexasUtilitiescase.1'The court, after point-ing out that,under the statute, the affidavits required by Section 9 (h)need only be executed"contemporaneously"with the issuance of acomplaint,went on to say :Since this language specifically contemplates that the requisiteaffidavits may be filed"contemporaneously"with invocation ofBoard facilities,the unfair practiceagainst whichthey are in-1087 NLRB 379. (December 1949.)11WestTexas Utilities Company v. N. L. R. B., supra.That case also involved a viola-tion of Section 8 (a) (5) of the amended Act.We prefer to rely on this decision of aFederal Court of Appeals, rather than-like our dissenting colleagues-upon the languageused by an intermediate State court in theSmith Cabinetcase. NEW JERSEY CARPET MILLS, INC.609yoked obviously must have occurred earlier. It is thus the Boardwhich refuses its processes to the noncomplying union, not theemployer.We do not think an employer may take the matter intohis own hands and refuse to bargain with a union because itsofficers have not filed. If he does so the ability of the union tosuccessfully invoke Board processes thereafter, so long as itsofficers file beforehand may result in his being cited for an unfairlabor practice. . . .We disagree with the contrary position takenby the Board inMatter of Andrews.We believe that adherence to the court's view of the Board's poweris consistent with the statutory plan and will best effectuate thepolicies of the Act.12For Section 9 (f), (g), and (h) do not wipe outthe obligations of employers; they merely impose certain specific limi-tations upon unions' use of this Board's processes.13These sectionscarefully provide that, unless the moving labor organization is incompliance : (1) TheBoardmay not conduct investigations for thedetermination of exclusive bargaining representatives; (2) theBoardmay not certify a bargaining agent; (3) theBoardmay not entertainpetitions for union-security authorization elections; and (4) theBoard,.through the General Counsel, may not issue a complaint based oncharges of unfair labor practice, although there is no inhibition uponfiling of the charges themselves.Thus the services of a Governmentagency may not be effectively invoked by a .union which has not satis-fied the statutory conditions precedent.But the statute nowhere sug-gests that, once a union is in compliance, it may not call upon the Boardto right a wrong previously visited upon employees.These provisions of the statute, and especially Section 9 (h), drawsuch careful procedural distinctions that we are entitled to assume,even more than in the ordinary situation, that Congress chose eachword with care.We therefore do not feel at liberty to import more,into the language than Congress put there.When the lines are so,clear, there is no occasion to read between them.'aChairman Herzogwould not, however, exercise that power in all the situations whichthe court would evidently permit, for reasons indicated below.is Section 9 (f) reads :No investigation shall be made by the Board of any question affecting commerce-concerning the representation of employees,raised by a labor organization undersubsection(c) of this section, no petition under section 9 (e) (1) shall be entertained,.and no complaint shall be issued pursuant to a charge made by a labor organization,under subsection(b) of section 10, unless . . .Section 9(g) reads:..No labor organization shall be eligible for certification under this section asthe representative of any employees,no petition under section 9(e) (1) shall beentertained,and no complaint shall issue under section 10 with respect to a chargefiled by a labor organization unless . . .Section 9(h), relating to filing non-Communist affidavits,reads exactly like Section 9(f) in this respect. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDThe compliance provisions disclose a congressional policy of seekingto eradicate Communist leadership from labor organizations.Themethod adopted was a procedural one : to encourage compliance withthe filing requirements of the Act by creating a system of benefits anddetriments.14We do not yield to anyone, including our dissentingcolleagues, in the strength of our desire to see this policy firmly en-forced.We disagree with them here only as to the character of thepolicy, as to the choice of the best means of enforcing it, and as to theextent to which it is necessary to sacrifice other important principlesin order to enforce it by the means which they would select.Our colleagues would construe the congressional policy as intendedto excuse employers from satisfying all their statutory 'obligationsunder Section 8 (a) (5) in every case in which the majority union wasnot in compliance at the moment of the refusal to bargain.Theywould extend their view even to those instances in which, as hereat the time of that refusal in September 1947, the Union's compliancestatus caused no asserted concern to the Respondent and evidentlywas not even within its knowledge.We cannot believe that the Actcalls for that conclusion, with all its potentially harsh consequencesfor unions completely free from Communist influence.',' Its wordingand its legislative history indicate that Congress had no such purposein mind.Congress was well aware in 1947 of the unqualified character ofan employer's obligation to bargain with the representatives chosenby a majority of its employees, as established by earlier Board de-cisions under Section 8 (5) of the .Wagner Act.Nevertheless, thelanguage of that section was left untouched by the 1947 amendments.Section 8 (a) (5), like its predecessor, refers only to Section 9 (a)-which establishes the simple exclusive majority representation prin-ciple-and not to Section 9 (f), (g), or (h). Strongly indicativeof a further congressional intent not to suspend the obligation tobargain at any time is the fact that the provision in the original14The Supreme Court has now upheld the constitutionality of these requirements inAmerican Communications Association, CIO, et al. v. Douds,339 U. S. 382. That decision,Isolated language from which our colleagues have quoted in their dissenting opinion, doesnot touch In any wise upon the issues in this case. It was concerned with a labor organiza-tion which was excluded from Board proceedings because it then chose never to comply withthe filing requirements of the Act.Here the Union has satisfied the statutory require-ments;if It had not,no case would ever have come before us for decision.15We allude here,for example,to the frequent occasions when an untainted labor organi.zation, previously in full compliance, finds it necessary to file new documents because ofthe passage of time or the death or resignation of an officer.During a brief interim period,while the union and the Board are processing the documents, our colleagues' view wouldpermit an employer, though ignorant of the technical lapse, to refuse completely to bargainwith its employees' representative without affording the union any recourse for this actionwhen compliance was again perfected.Indeed,In this very case the Union's omission tocomply at the time of the original refusal to bargain did not even suggest either blame-worthiness or the presence of subversive officers, for it occurred in September 1947, whenthe Act was less than a month old and the Board's compliance procedures were In soformative a stage that a grace period was permitted. NEW JERSEY CARPET MILLS, INC.611House bill,16 limiting an employer's bargaining obligation to situationswhere a union was already recognized or certified-rather than where,as here, it was only the majority representative in fact-was droppedfrom the amended Act as finally passed.The legislative history of the new sections also lends no support tothe Respondent's contention, that, regardless of the complete silenceof the statute itself on this subject, the employer's obligations underSection 8 (a) (5) are automatically suspended when the majorityunion happens not to be in compliance. That history suggests no morethan the statute does : That "no complaint shall be issued" in behalfof the Board unless and until such a union has complied. That isexactly what happened here, for no complaint did issue until long afterthe Union was in compliance.And no order to bargain would issue,as of 1950, unless the Union were in compliance today 17 The "priv-ilege" which Congress has denied a noncomplying union, upon whichour colleagues lay such repeated stress, is only that of using thisBoard's facilities while out of compliance.We too would deny thatprivilege, and have joined in denying it in decisions too numerous tocite, on every possible occasion.Under this decision, too, the Board'sprocesses remain completely unavailable to a noncomplying union.We merely hold that a union's past omission does not create presentdisability to obtain Board relief to remedy a past unfair labor practice.The correctness of this approach is borne out by a statement on theSenate floor by Senator Taft, intended to dispel misapprehensionrespecting the meaning of certain sections.He said :This provision, making the filing of affidavits with respect toCommunist Party affiliation by its officersa condition precedent touse of the processes of theBoard, has been criticized as creatingendless delays, (emphasis supplied) ....18The issue before us is one of law, raising technical questions of con-struction of a statute written in 1947. It relates to the legal conse-quences of temporary noncompliance under the statute as written, notto the undoubted evil of communism in labor organizations.19 This be-ing so, we do not believe that, even though all of us abhor communism, aprocedural limitation upon the "use of the processes of the Board," bywhich Congress denied a remedy through Government to those whofail to satisfy Government's requirements, can or should be convertedby this Board's own decision into a null ification of a right conferred onemployees by statute.H. R. 3020, 80th Cong., 1st Sess., Section 8 (a) (5) thereof.17Marshall and Bruce Company, 75NLRB 90.ie 93 Cong. Rec. 7002 (June 12, 1947).The Union involved in this very case has never been charged with Communist associa-tions-as, indeed,most of those labor organizations still out of compliance have not. 612DECISIONSOF NATIONAL LABORRELATIONS BOARDTurning for the moment to policy considerations, we are convincedthat the decision we reach will, in the long run, encourage compliancewith the provisions of Section 9 far more than would adherence totheAndrewsdecision or to the position taken in the dissenting opinion..The purpose of Congress clearly was to encourage compliance, byoffering benefits to those unions which are in a position to comply,.after their members have been made aware of the disadvantages.of having officers who could not or would not do so. The purpose ofCongress was not to make the Board's processes unavailable to employees, but to put a certain reasonable price upon their availablity.The labor organization that brought the charges in this case could not.have secured the issuance of a complaint at the time when the employerfirst refused to bargain.What better method could there be to en-courage prompt compliance than to say, as we do now, that when-but.only when-the labor organization has complied, it may invoke theBoard's processes to remedy a prior refusal to bargain not motivated.by its earlier noncomplying status?We therefore disagree with our colleagues' view that the fact ofactual compliance at the time of the employer's refusal to bargainshould be the criterion by which the existence of a violation should betested.Where, as here, the Employer's own action in refusing to,bargain was based when it occurred entirely on other grounds, them-selves unlawful, the unasserted and purely coincidental fact of the.Union's noncompliance cannot entitle the Employer to a windfall orimmunize it against the Board's finding a violation of the Act, once theUnion's later compliance frees us to inquire. In such cases a union's.noncompliance is an afterthought, which could not have motivated the.employer's original refusal and does not bear upon its good faith at.that time.However, in the interest of effectuating the policies of the Act,.Chairman Herzogwould not go to the other extreme and hold that.every refusal to bargain with a noncomplying union is a violation,even though the court's opinion in theWest Texas Utilitiescase sug-gests that the Board might freely do so.20Where an employer con-temporaneously notifies a labor organization that the latter's noncom-pliance is the reason for its refusal to negotiate, and the facts disclosethat the union was indeed not in compliance at the time, the Chairmanbelieves that congressional policy of encouraging compliance shouldrequire this Board to view the situation in a different light and find naviolation.For then, in his opinion, realism should oblige the Board20Chairman Herzogbelieves early expression of this principle essential in order tofacilitate future administration of this section of the Act in other cases.He thereforemakes his views known here, although not required to do so under the facts of thepresent case.The Chairman fails to understand how the rule thus established could.result, In practice,in any of the serious consequences envisaged by his dissenting colleagues. NEW JERSEY CARPETMILLS,INC.613to recognize not only that the employer's position may well be consist-ent with a good-faith recognition of the basic principle of collectivebargaining, but that its very assertion will tend to encourage earlyunion compliance with Section 9 (f), (g), and (h).As was said inthe dissenting opinion in theAndrewscase, which goes as far as Chair-man Herzog still believes the Board should go, this would result inpractice in employers'calling their employees' attention to the noncompliance status oftheir representative.It would furnish an incentive to employeesto require their representatives to comply, because by so doingthey could achieve immediate recognition and bargaining, if neces-sary with the assistance of Board processes which they could theninvoke.But it would deprive employers, such as the Respondent here, of acloak behind which to commit unfair labor practices with impunityand immunity.Neither of these desirable results would be achievedby adopting the views expressed in the dissenting opinion or by .ad-hering to theAndrewsdecision, which is overruled to the extent that.it is inconsistent herewith.For these reasons, we reject the Respondent's contention that itsrefusal to bargain before October 24, 1947, when the Union satisfied thefiling requirements, did not constitute an unfair labor practice.Asthe Respondent was obliged to bargain and as it rejected the Union'sdemand for the purpose of destroying its majority, we find that on.September 3, 1947, and thereafter, the Respondent failed to bargainwith the Union in good faith, in violation of Section 8 (a) (5).21The RemedyWe have unanimously found that the Respondent has violated Sec-tion 8 (a) (1), (3), and (5) of the Act.We shall order it to ceaseand desist from the specific conduct found to have been unlawful.Because the violations already committed show, in our opinion, a fixedpurpose to defeat self-organization of its employees, there is thedanger that the Respondent will commit different unfair labor prac-tices in the future. In order to make our order coextensive with the-threat, and to effectuate the policies of the Act, we shall thereforeunanimously order the Respondent to cease and desist from infringing.in any manner upon the rights guaranteed to employees by Section7 of the Act.21As our colleagues join in finding that the Respondent unlawfully refused to bargainafter December1947,the Board is unanimous on the ultimate holding, although not asto the date from which it should run.In view of our finding that the compliance status of the Union was not a factor in the-Respondent's refusal to bargain,we find no merit in the Respondent's further contention-that it was entitled to be advised,absent its own inquiry,of the compliance which thelUnion achieved on October 24, 1947. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,New Jersey Car-petMills,Inc.,Englishtown,New Jersey,and its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, C. I. 0., or in any other labor organization of its employees, bylaying off or refusing to reinstate any of its employees, or in any othermanner discriminating in regaxd to their hire or tenure of employ-ment, or any term or condition of their employment;(b) Interrogating its employees as to their union membership oractivities ;(c)Threatening its employees with loss of pay and other disad-vantages if the Union entered the plant;(d)Refusing to bargain collectively with Textile Workers Unionof America,C. I. 0., as the exclusive representative of all the Re-spondent's production and maintenance employees, excluding guardsand supervisorsas definedin the Act;(e) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Textile Workers Union of Amer-ica, C. I. 0., or any other labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer Richard Perrine full reinstatement to his former or asubstantially equivalent position,without prejudice to his seniorityor other rights and privileges ;(b)Make whole Richard Perrine for any loss of pay he may havesuffered because of the Respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of his layoff to the date of the Respondent's offer of reinstatement,less his net earnings,if any, during the same period; 2222 In accordance with a method adopted by the Board after issuance of the IntermediateReport,back pay shall be computed on the basis of quarterly periods,as set forth inF.W. Woolworth Company,90 NLRB 289. NEW JERSEY CARPET MILLS, INC.615(c)Upon request, bargain collectively with Textile Workers Unionof America, C. I. 0., as theexclusiverepresentative of all employeesin the unit described above, with respect to grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody such under-standing in a signed agreement;(d)Post at its plant in Englishtown, New Jersey, copies of thenotice attached to the Intermediate Report herein and marked Ap-pendix A.23Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent im-mediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material;(e)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERSHOUSTON andSTYLES,speciallyconcurring :On the issue of the Respondent's refusalto bargain,we join inso much of the majority opinion as finds that the Respondent's viola-tion of Section 8 (a) (5) of the Act dates from September 3, 1947.Beyond that we do not consider it necessary or desirable to go on thefacts of this case.When the hypothetical situation which ChairmanHerzog describes actually arises in a case beforeus for decision,it will then be time enough for us to rule upon it.MEMBERS REYNOLDS and MURDOCK, concurring and dissenting inpart :The principal question before the Board in this case, as in theAn-drewscase,24 is whether or not an employer violates Section 8 (a) (5)of the Act by refusing to bargain with a union which represents amajority of the employees but which has not complied with the filingrequirements of Section 9 (f), (g), and (h) of the Act.25 In theAn-drewscase, the Board answered this question in the negative.For thereasons setforth therein, we believe that theAndrewsdecisionis sound23This notice, however, is hereby amended by striking from the first paragraph thereofthe words:"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words:"A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words:"A Decision and Order," the words:"A Decreeof the United States Court of Appeals Enforcing."24Andrews Company, 87NLRB 379."s In setting forth our dissenting views, which we believe consistent with the intent ofCongress,we desire to note with approbation that the Union achieved compliance withthe amended Act in a relatively short period after its effective date. '616DECISIONS OF NATIONAL LABORRELATIONS BOARDand we would adhere to it today. To the extent this Board is nowoverruling theAndrewsdecision, we believe that to precisely that ex-tent the congressional intent behind Section 9 (f), (g), and (h) is notbeing effectuated.Various arguments are advanced in support of the present findingof a violation of Section 8 (a) (5). It is urged in turn that Section9 (f), (g), and (h) is procedural; that a failure to find a violationwould vitiate Section 8 (a) (5) ; and that there is no specific languagein the Act making Section 9 (f), (g), and (h) applicable to Section(8) (a) (5).Resort to these technical arguments demonstrates afundamental misunderstanding of the nature and purpose of Section9 (f) and (g), and more particularly of Section 9 (h).Recently, the Supreme Court inAmerican Communications Assn. v.Douds26clearly defined the purpose of Section 9 (h). Its purposemay well be reiterated here.When in 1947 Congress was consideringthe amendment of the National Labor Relations Act, much testimonywas given before House and Senate Committees concerning the tacticsemployed by Communist leaders in the labor movement which weredeemed inimical to the national welfare.-The tactic most often thesubject of testimony was the so-called "political strike." 28As a resultof all the evidence before it, Congress amended Section 1 of the Act,entitled "Findings and Policies," by adding thereto the followingparagraph :Experience has further demonstrated that certain practices bysome labor organizations, their officers, and members have the in-tent or the necessary effect of burdening or obstructing commerceby preventing the free flow of goods in such commerce throughstrikes and other forms of industrial unrest or through concertedactivities which impair the interest of the public in the free flowof such commerce.The elimination of such practices is a neces-sary condition to the assurance of the rights herein granted.That one such practice having "the intent or the necessary effect ofburdening or obstructing commerce" was the political strike is con-firmed by the Supreme Court in theDoudscase.The Court there con-cluded that "it was the purpose of Section 9 (h) to remove ... theso-called `political strike."'26 339 U.S. 382, decided May 8, 1950.27American CommunicationsAssn.V.Douds,supra;NationalMaritimeUnion of Americav.Herzog,78 F. Supp.146 (D.C. D. C.) ; andInland Steel Co. v.N. L. It. B.,170 F. 2d247 (C. A. 7).28 Asthe Courtstated at p. 388 in theDoudscase,supra,"Substantial amounts of evidencewere presented to various committees of Congress,including the committees immediatelyconcernedwith labor legislation, that Communistleaders of labor unions had in the pastand would continue in the future to subordinate legitimate trade union objectives toobstructive strikes when dictated by Party leaders,often in support of the policies of aforeign government." NEW JERSEY CARPET MILLS, INC.617This being one of the purposes of Section 9 (h), it should not beconstrued narrowly so as to frustrate the legislative intent. It shouldnot be considered in isolation, nor should its effectiveness be diminishedby' terming it "procedural." In theMarshall and Bruce Companycase,29 the Board recognized the broader aspects of Section 9 (h)as well as of Section 9 (f) and (g), stating that they "not onlyprovide procedural limitations upon the Board's power ... but alsoembody a public policy denying utilization of theBoard's processesdirectly to aid the bargaining position of a labor organization whichhas failed.to comply with [those] Sections."Reduced to its simplest form, therefore, the question here is will iteffectuate the policy embodied in Section 9 (h) to find that theRespondent violated Section 8 (a) (5) of the Act by refusing tobargain with the Union at a time when the latter's officers had notfiled the non-Communist affidavits required by Section 9 (h). Theanswer, in our opinion, can only be "no." To givean affirmativeanswer establishes, as the law of the land, the obligation of employersto bargain with noncomplying unions, including those unions withCommunist leaders-a result hardly compatible with the clear statu-tory objective.30(In setting forth our dissenting views, which webelieve consistent with the intent of Congress, we desire to notewith approbation that the Union achieved compliance with theamended Act in a relatively short period after its effective date.)Aside from rejecting a finding of a violation of Section 8 (a) (5)for the fundamental policy reason just discussed, the -basic rightsaccorded by the Act likewise dictate such a rejection.Under theexclusive bargaining process created by the Act, rights and privilegesof labor organizations correlative to the obligations of employers areestablished.Of these rights and privileges, the Court in theNa--tionalMaritime Unioncase,supra,stated that "apart from the Na-tional Labor Relations Act, no union has the right to be exclusivebargaining agent.That extraordinary privilege is extended by thestatute."However, Section 9 (f), (g), and (h) attach a limitationto this statutory privilege.Those sections require labor organizationsto- comply with their filing provisions as a condition precedent toresort to the processes of the Board.As the privilege of being ex-clusive bargaining agent in every instance exists and is enforceableonly by virtue of the statute, we believe that the limitation imposed20 75 NLRB 90, 96.30 It has beenheld thatthe Board,acting in the public interest,may properly refuse evento proceed in a case whereto doso would aida party whichhas engaged in conduct deemeddetrimental to public or alien to the objectivesof the Act.(N. L. R. B. V. Indiana &MichiganElectricCo., 318 U. S.9.)Moreover,the courts have also held that the benefitsof the Actcouldnotbe extended to shield concerted activities which Congress had pre-sumably not intended to protect or encourage.(N. L. R. B. v. Fansteel MetallurgicalCorp.,306 U. S. 240;N. L. R. B. v. Sands ManufacturingCo., 306 U. S. 332 ; andN. L. R. B.v.Draper Corp.,145 F. 2d 199(C. A. 4).)929979-51-vol. 92-41 618DECISIONS OF NATIONALLABOR RELATIONS BOARDon that privilege by Section 9 (f), (g), and (h) is in fact a conditionprecedent to the exercise, indeed to the very existence, of that privi-lege.Were compliance made applicable solely to representation pro-ceedings under Section 9, we might entertain some doubt as to theuniversality of the limitation, but having also denied noncomplyingunions access to the Board in complaint proceedings under Section 8(a) (5), Congress has effectively and completely extinguished thestatutory privilege with respect to noncomplying unions.31With the exception of the Court in theWest Texas Utilitiescase,32discussed below, courts which have touched on the effect of the filing:requirements on the right to act as exclusive bargaining agent con-cur in our view, and their decisional language, describing the pur-port of Section 9 (f), (g), and (h) in this respect, is not equivocal.InFay v. Douds'33Justice Learned Hand, after observing that "Theprivilege of becoming an `exclusive bargaining' agent is . . . acreature of Congress," stated without qualification that Congress "hasseen fit to deny the privilege to unions which will not disclose. theiraffairs as Section 9 (f) prescribes."And in theNational MaritimeUnioncase,supra,the Court with respect to Section 9 (h) concluded"that Congress advisedly and justifiably provided that labor organ-izations whose officers decline to deny membership in or affiliationwith the Communist Party shall not be eligible to assume the import-ant statutory role of exclusive bargaining agent."See also the con-curring opinion of Justice Frankfurter in theDoudscase,supra.,where he acquiesced in "the judgment of Congress that trade unionswhich are guided by officers who are committed by ties of member-ship to the Communist Party must forego the advantages of theLabor Management Relations Act... .n 34This Board has likewise indicated its awareness that the limita-tion of Section 9 (f), (g), and (h) on the right of a labororganiza-tion to act as exclusive bargaining agent is absolute: InLane WellsCompany,35where the issue was whether the international union aloneshould be certified or whether the international and the local unionshould be certified jointly, the Board stated that it saw no reason:... to deny the petitioning International herein an exclusivecertification because of the purely speculative possibility that31 SeeAndrews Company,supra,for a discussion of the principle that in dealing withstatutory rights "a limitation on the remedy is to be treated as a limitation on the rightitself."32WestTexas Utilities Co., Inc.v.N. L. R. B., supra.83172 F. 2d 720 (C. A. 2).34 InFulford, et at. v. Smith Cabinet Mfg.Co., Inc., 77N. E.2d 755, the Appellate Courtof Indiana with respect to Section 9 (f), (g), and (h) of the Act stated : "The Act requirescertain filing and affidavit requirements as a condition precedent to the acquisition by theunion of any rights thereunder...We think it is the plain intent of the Act that if aunion is not eligible for, certification it cannot compel recognition as the representative ofthe employees,and need not be recognized as such."= 79 NLRB 252. NEW JERSEY CARPET MILLS, INC.61'9at some future time Local 128 might permit its compliance tolapse.It is urged that if the Employer then refused to bar-gain with the International it would have to spend its time andenergy defending an 8 (a) (5) proceeding before the Board.aThis argument overlooks the simple fact that the Board has thepower to police its own certifications and can thereby fully ef-fectuate the policies of Section 9 (f), (g) and (h).a This could happen, of course, only if the General Counsel issued a complaintFor our part,we have no reason todoubt thatthe General Counsel would give dueconsideration to the policies of Section 9 (f), (g), and(h). in deciding whether toissue a complaint.We believe that implicit in this reasoning is the conclusion that theright to bargain as exclusive representative terminates with a lapsein compliance and that the right is therefore contingent at all timesupon compliance with the filing requirements of the Act.-Moreover, we believe that consistency with the Board's landmarkMarshall and Brucedecision,supra,impels the conclusion we reach 36In that case, although the Board found that the employer unlawfullyrefused to bargain, the Board did not require the employer to bargainwith the noncomplying union unless the latter achieved compliancewithin 30 days from the date of the Board's Order.Quite logicallythe Board reasoned : "We cannot believe that Congress intended thefull force of Government to be brought to bear upon an employer torequire him to bargain in the future with a Union which we now lackthe, authority to certify."The same reasoning should apply here.The Board should not now establish a decisional rule which, underthe threat of Board action, requires an employer to bargain with aunion at a time when we lacked authority to certify the union.Theinconsistency between such a decisional rule and the salutary prin-ciple of theMarshall and Brucecase may be emphasized by the fol-lowing: If the Respondent herein should refuse to obey the Board'sbargaining order and if the compliance of the Union herein shouldlapse at a time when the Board's petition to enforce its order wasbefore the court, the Board would move to dismiss the petition.37Theanomaly of the Board thus disclaiming power to order the employer tobargain with the noncomplying union after seeking enforcement ofits own finding that the employer had violated the Act byrefusing tobargain with a noncomplying union illustrates the lack of logic in themajority's position.'The Trial Examiner in this case recognized that consistency with theMarshall analBrucecase precluded finding that the Respondent violated Section 8(a) (5) during theperiod when the Union was not in compliance.He reasoned:"If the Board would notrequire an employer to bargain with the Union during a period of noncompliance,I cannotsee how an employer later may be held chargeable for an unfair labor practice for not doingthat which he would not then have been legally required to do."37SeeTimes Mirror Companyv.N. L. R.B.(C. A. 9),No. 10123, order issued May 17,1948. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARD.The effect of today's decision is to preserve the majority statusof noncomplying unions with which employers refuse to bargain.Thus, during the period of their noncompliance, Communist laborleaders may as majority representatives request an employer to bar-gain, confident that if the request is refused, at a propitious momentwhich may well be after a defection of employees from the union'sranks, they may perpetuate themselves in their union leadership asmajority representatives by belated compliance and recourse to theBoard.""In the instant case, we are asked what better method could there beto encourage prompt compliance than to require a union's complianceto remedy a prior refusal to bargain.The short answer is to requirein the first instance, and not later when the union comes to the Board,the union's compliance as a condition precedent to an employer's dutyto bargain.The majority opinion suggests that to do this it wouldbe "necessary to sacrifice other important principles."True, it wouldsacrifice an employer's otherwise existing obligation to bargain withnoncomplying unions;' but this obligation we hardly think deservesto rank as one of the "important principles" this Board should seekto preserve.Chairman Herzog, while agreeing with 'Members Houston andStyles that the Respondent herein violated Section 8 (a) (5) withrespect to its refusal to bargain with the Union during noncompliance,states that he reaches that conclusion only because the Respondentdid not assert the Union's noncompliance as a reason for its refusalto bargain at that time.We repeat here the views expressed in theAndrewscase,supra,that an employer's "good or bad faith is com-pletely immaterial to the issue" before us, and that the limitationsimposed by Congress on the rights of labor organizations cannot beapplied or loosed "on the basis of a waiver by the employer."We are aware that the dissenting portion of our opinion is contraryto the decision of the Court of Appeals for the District of Columbiain theWest Texas Utilitiescase,supra.However, the precise ques-tion before us'here and in theAndrewscase with which the Courtdisagreed was not the principle question on which the Court wasbriefed by the Board.Had it been, we are of the opinion that theCourt would not have stated that "The Act's only sanction for non-compliance is denial of Board facilities," for we think it well estab-lished that noncompliance also results in the loss of certain substantiverights.Thus, for example, as we have indicated, noncompliance re-sults in the loss of the substantive right, among others, to act as ex-clusive bargaining representative, which in turn deprives the non-38 It should be noted that the non-Communist affidavit required by Section 9 (h) does notcall for the affiant to give his oath as topastmembership or belief in the Communist Party. NEW JERSEY CARPET MILLS, INC.621complying union of the benefit of. secondary strike activity 39 andthe protection of union-security provisions in its bargaining contracts.It is interesting to note in this connection that although the majority.opinion herein relies upon theWest Texas Utilitiescase, ChairmanHerzog nevertheless deviates from the decision in that case to theextent that he believes it necessary to effectuate congressional policyas embodied in Section 9 (f), (g), and (h).Accordingly, with duedeference to the Court's opinion in theWest Texas Utilitiescase, wewould adhere to the position taken in theAndrewscase.Upon the basis of all the foregoing we would find that the Respond-ent did not violate Section 8 (a) (5), by refusing to bargain with theUnion during the period of the latter's noncompliance with the re-quirements of Section 9 (f), (g), and (h).However, we concur inthe finding that the Respondent violated Section 8 (a) (5) of theAct by refusing to bargain with the Union in December 1947 at atime when it had complied-with Section 9 (f), (g), and (h) and haddemanded recognition, for as found by the Trial Examiner the Unionwas the majority representative of the employees at that time.Apart from the foregoing, we further concur in the other findingsof the majority opinion.INTERMEDIATE REPORT AND RECOMMENDED ORDERJ.H.Wood,Jr.,Esq., for the General Counsel.Turp & Coates,Esgs.,byJames S. Turp, Esq.,Highstown,N. J., for theRespondent.Isserman & Kapelsohn, Esqs.,bySidney Reitman, Esq.,24 Cbmmerce Street,Newark, N. J., andMr. Simon Sailer,110 Albany Street, New Brunswick, N. J.,for the Union.STATEMENT OF THE CASEUpon a charge filed on December 22, 1947, by Textile Workers Union ofAmer-ica, C. I. 0., herein called the Union, the General Counsel of the National LaborRelations Board' by the Regional Director of the Fourth Region (Philadelphia,Pennsylvania), on February 25, 1949, issued a 'complaint against New JerseyCarpet Mills, Inc., herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (1) (3) and(5) and Section 2 (6) and(7) of the Labor Management Relations Act, 1947, herein referred to as the Act.Copies of the complaint, the charge upon which it was based, together withnotice of hearing thereon, were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance :(1) That the Respondent on or about September 4, 1947, discriminatorily termi-nated the employment of one Richard Perrine and has since discriminatorilyrefused to reinstate him; (2) and that the Respondent, at all times since Sep-tember 4, 1947, has refused to bargain collectively with the Union; (3) and'°See Section 8 (b) (4) (B)of the Act.IThe General Counsel and his representative are herein referred to as the GeneralCounsel ; andthe NationalLabor Relations Board as the Board. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent did in the month of September 1947, and thereafter to thedate of the issuance of the complaint, interrogate its employees concerning theirmembership, interest, and activities in the Union and warned and threatenedits employees with unfavorable changes in working conditions if they persistedin efforts to organize the Union.In its answer, the Respondent admitted certain allegations of the complaintbut denied the commission of any unfair labor practices.The Respondent alsodenied in its answer- that it is engaged in interstate commerce within themeaning of the Act.Pursuant to notice, a hearing was held from March 15 to March 17, 1949,inclusive, and on October 18, 1949, at Monmouth County Court House, Freehold,New Jersey, before W. Gerard Ryan, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. The General Counsel, the Respondent,and the Union participated in the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues. At the close of the hearing on March 17, 1949, theGeneral Counsel's motion to conform the pleadings to the proof with respect todates, names, spelling, typographical errors, and informal matters, was grantedin the absence of objection.The Respondent also moved for dismissal of thecomplaint. I now deny that motion.The parties participated in oral argument at the conclusion of the evidenceand were afforded an opportunity to file briefs, proposed findings. of fact, andconclusions of law.2Briefs were filed by the General Counsel and the Union.On the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT 2I.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation of the State of New Jersey with its principaloffice and place of business at Englishtown, New Jersey, is engaged in the busi-ness of manufacturing carpets. Over the last 10 years, the Respondent has pur-chased raw materials valued at more than $150,000 annually, all of which areimported from States other than New Jersey for the conduct of its business.During the same period, the Respondent has produced finished carpets of anaverage value in excess of $200,000 annually.The Respondent sells its entireproduct to Charles Weiss, of New York City, trading as Arlington Carpet Com-pany, terms of sale being f. o. b. Englishtown, New Jersey. Charles Weiss is astockholder and vice president of the Respondent. On Weiss' instructions, theRespondent ships at least 75 percent of the entire product sold to Weiss to andthrough States other than New Jersey. It was stipulated that the value of theannual production of the domestic rug industry is $400,000,000.The Respondentmaintains that its operations are so small that they constitute an insignificantfigure when compared to the entire.domestic rug industry and for that reason didnot, and could not have any effect upon interstate commerce, and, consequently,2The hearing on October 18, 1949, pursuant to an order of the undersigned TrialExaminer, was held after briefs were filed.At the conclusion of the hearing on thatdate, the parties were given 15 days in which to file further briefs. The General Counselfiled a supplementary brief.2In making the findings herein, I have considered and weighed the entire evidence. Itwould needlessly burden this Report to set up all the testimony on disputed points.Suchtestimony or other evidenceas is-in conflict with the findings herein, is not credited. NEW JERSEY CARPET MILLS, INC.623asserts that the Board does not have jurisdiction. It has been held that thede minimusdoctrine may not be applied on the basis of the ratio of the particular employer's output to the output of the entire industry.'Neither does thefact that the sales herein were to an out-of-State buyer, f. o. b. Englishtown,New Jersey, change the otherwise interstate character of such transactions todefeat the jurisdiction of the Board on this ground ° I therefore find that theRespondent has been and is engaged in interstate commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America, C. I. 0., is a labororganization admittingto membership employeesof theRespondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn or about September 3, 1947, Raymond E. Stubbs, president, general man-ager, and superintendent of the Respondent, admittedly interrogated several em-ployees of the Respondent. Stubbs had learned the evening previous from AlbertSalkowitz, who was a supervisor within the meaaning of the Act,° that the em-ployees were signing union cards.The following morning, September 3, afterarriving at the mill but before entering his own office, Stubbs was outside in theyard near the entrance to the mill between the boiler room and the time clock,union card. She replied that she had signed. From that location, Stubbs wentto the beaming room and asked employee James Henry if he had signed a unioncard.Henry replied that he had and that 80 percent of the employees hadsigned, including all the weavers.Stubbs testified that Henry was an old em-ployee of many years' standing and that he fully believed him when he answered.Stubbs admitted that he also asked Henry why the employees had started organ-izing the Union and inquired from Henry 'if he knew who the leaders in themovement were. From there, Stubbs went to his office and called employeesDoris Kennedy and Emma Schiermayerto his officeand asked them if they hadsigned union cards.Kennedy testified that Stubbs informed her 'that if theUnion came in she and other hurlers would not receive the extra pay they werethen receiving for the extra work they performed in fixing floats z that he didnot know what would be done with bad weavers who would then not be paid forpoor work ; and concluded by remarking to them in effect that if the Union camein that would "be your funeral, not mine."After questioning Kennedy andSchiermayer, Stubbs sent for employee June Conover and inquired from her in hisoffice if she had signed a union card. In addition to the eight named employeeswhom he interrogated, Stubbs testified that he probably asked other fellows ashe went through the plant whether they had signed union cards. To his in-quiries, Stubbs was informed by all of them that they had signed union cards.4N. L. R. B. v. Bradford DyeingAssn. (1940), 310 U. S. 318.'Santa Cruz Fruit PackingCo. v. N.L. R. B.,303 U. S. 453;Clover Fork Coal Co. v.N. L. R. B., 97F. 2d 331;Mooresville Cotton Mills v. N. L. It. B.,94 F. 2d 61;N. L. it. B. v.Sunshine MiningCo., 110 F. 2d 780;N. L. R. B. v. Henry Levaur Inc.,115 F. 2d 105.° In addition to his duties as a loom fixer, Salkowitz was also assistant to Stubbs andperformed supervisory duties.TA float is a defect made by the weaver during the weaving of a rug whichis repairedby the burlers after it is woven.Burlers were paid on a piecework basis, but were paidas time workers for the work they did repairing floats. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent contends that such questioning is entirely proper and pro-tected free speech under Section 8-(c) of the Act. I find to the contrary. Notonly did Stubbs inquire whether each had signed a union card,but his state-ments to Kennedy above referred to containing implied threats of loss of payand other disadvantages if the Union came into the mill, were coercive and-notprotected free speech.' It is well established that when an employer, interro-gates his employees concerning any aspect of union activity it constitutes aviolation of Section 8 (a) (1) of the Act.' I therefore find that by such inter-rogation and statements the Respondent interfered with, restrained, and coercedits employees, thereby violating Section 8 (a) (1) of the Act.B. The discriminatory layoff of Richard PerrinePrior to his layoff on September 4, 1947, Perrine had been employed as a weaverfor the Respondent for a year or 18 months. Perrine was a member of the Unionand also a member of the employees'union committee.The day previous, Sep-tember 3, Perrine was a member of the committee which went to Stubbs' officeand objected to Stubbs questioning employees as to whether they had signed unioncards.The committee arrived in Stubbs'office as he was questioning employeeJune Conover.A. somewhat acrimonious session of 30 to 45 minutes occurredbetween Stubbs and the committee.Perrine asked Stubbs why he was callingthe help into the office one at a time,to which Stubbs replied that it was noneof Perrine's damned business. Perrine contradicted Stubbs concerning that reply,and informed Stubbs that if there was anything he wanted to know, the com-mittee would tell him all he wanted 10For several days prior to Perrine's layoff, a shortage of yarn had been develop-ing.Perrine during the last few days of his employment had been weaving a#257 rose colored yarn, operating a Jacquard loom.He had previously been in-structed by the Respondent as had other weavers, that after he had finished acomplete roll of carpet not to begin another roll unless he had sufficient yarn toweave 40 yards.On September 4, Perrine finished one roll of carpet and theninformed Salkowitz that he did not have enough yarn left in his loom to make 40yards.Salkowitz then informed Perrine that there was no more yarn and hewould have to wait for it.When a weaver was told to wait for yarn, or to leaveand wait, such language meant, as a matter of general knowledge among weavers,that it was a temporary layoff.Perrine then spoke to William Coley," who likePerrine was a member of the union committee of the employees,and informedhim that he understood he was temporarily laid off by Salkowitz. Coley sug-.gested that Perrine not accept that as final, but to see Stubbs about it. Perrinethen went to Stubbs and reported that he did not have enough yarn in his loomto continue.Stubbs. informed Perrine that there was no yarn and that he wouldhave to leave and wait for yarn. Perrine thereupon reported back to Coley andthen left the mill.Coley then with the union committee, absent Perrine, con-ferred with Stubbs. Coley suggested to Stubbs that Perrine could be put to work8The testimony of Kennedy,although denied by Stubbs as to statements beyond hisinquiry of her joining the Union,is credited. .9Standard-Coosa-Thatcher Company(and cases cited),85 NLRB 1358.10 In June 1947,prior to the advent of the Union,Perrine had also been one of a com-thittee that conferred with Stubbs for a pay raise which was not granted. This is notrelied on as evidence of any unfair labor practice but merely to show that Stubbs hadknowledge of Perrine's leadership in organizational activities as early as June 1947.11 Coley and another weaver,Thompson, on the morning of September 4, had been assignedby Stubbs to unloading a carload of coal which had arrived.They worked unloadingthe coal on September 4 and 5. NEW JERSEY CARPET MILLS, INC.625on either Coley's loom or Thompson's loom since those looms were idle that dayas both Coley and Thompson were engaged in unloading coal. Stubbs inquired'if that was done what would Thompson do when he finished unloading the coal.The answer of the Respondent alleges that Stubbs had no objection to the sugges-tion of putting Perrine on either Coley's or Thompson's loom. In paragraph VIII,the answer states : ". . . Respondent further alleges that by arrangement withother employees he [Perrine] could have continued his work, but he himself de-clined to do so. .. ."There is no evidence anywhere in this record thatPerrinedeclined.At the conference Coley told Stubbs that if Perrine did not go back towork, the men were going out. Stubbs replied that he hoped Coley knew what hewas doing.With such an ultimatum it is difficult for me to believe that Stubbswas willing to arrange for Perrine to go on Coley's loom or Thompson's loomwhile those looms were idle, because' the strike immediately. followed the con-ference.Since it was Coley who included his own idle loom in the offer, Stubbsmust have rejected that suggestion, for if Stubbs had agreed to the arrangementand thereby provided another day's work for Perrine, the committee would notupon emerging from Stubbs' office have signalled to the employees to stop work 12Neither is it conceivable to accept the answer of the Respondent which allegesthat Perrine refused to make such an arrangement in the absence of any evi-dence that Perrine ever knew of the proposed plan. Perrine had left the millbefore the conference of the committee was held with Stubbs. Certainly, if Stubbshad assented to the proposed arrangement, even if conditioned upon Perrine'sacceptance, the committee at least would have conveyed the information to Per-rine.But the committee, unsuccessful in its efforts to have Perrine returned towork, immediately called the strike which ensued.Thereis no evidence in thisrecord to support the allegation in the answer that "Perrine terminated his workbecause he was desirous of doing so and for the express purpose of bringing on acrisis between respondent and its employees." All the evidence is to the contrary.The testimony of Stubbs that Perrine could have continued to work at his ownloom for about 6 hours longer than he did, doing 5 yards per hour and thus weav-ing 30 yards of carpet, does not support an inference that Perrine terminatedhis employment when it is borne in mind that nowhere in this record is the evi-dence contradicted that Perrine had been instructed not to begin a new roll ofcarpet unless he had yarn enough to complete a 40-yard roll. On Stubbs' own'testimony, Perrine had only enough to weave 30 yards. Further, it was no partof Perrine's job to find the yarn to be woven on his loom.He wove the yarn asitwas supplied to him by the Respondent and when he reported that his supplywas low and insufficient to complete another 40-yard roll of carpet he was toldthat he would have to wait for yarn to come in. The Respondent admits thatyarn did come into the mill that same evening on September 4 upon which Per-rine could have worked. But it is also admitted that Perrine was never notifiedto come back to work, nor even notified that the yarn had come in. Perrine wasIn the Respondent's office on September 13, at which time he was.given a copy,of. the Respondent's letter of the same date to the State UnemploymentInsuranceAgency which stated that Perrine had been laid off on September 4 for lackof yarn.There is no evidence that Perrine on that occasion knew or was toldby the Respondent that yarn was available. No effort was made by the Respond-ent after receipt of the yarn on September 4, subsequent to the strike,to advisethe workers that yarn had come to the plant which would provide work for12When Perrine returned to the mill about 30 minutes from the time of his departureto get his wrist watch, he found the employees had stopped work. The recordis silentconcerning whether Perrine did, or did not, participate in the strike. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDall.Instead, the Respondent's looms remained idle for weeks and the millclosed."In view of the fact that the record discloses that the Respondent wasstrongly opposed to the organization of a union among the employees" as shownby Stubbs' interrogations and threats as hereinabove set forth, his efforts tolearn who had started the union activity, his anger at seeing the union committeewhen they came into his office when he was questioning Conover, his manner ofdealing with the committee when it protested his action, and the Respondent'srefusal to bargain with the Union as appearsinfra,the conclusion to me isinescapable that the yarn shortage merely served to provide a ready excusefor the Respondent to dispense with Perrine's services all with the thought anddesire to discourage union activity by temporarily or indefinitely at leastterminating the employment of one of the active, if not most active, unionleaders.Such an opportunity was not to be temporized with, even to the extentof a day's delay, which would have happened if Perrine had been given workon one of the idle looms. Stubbs knew on September 4 that yarn was on itsway from the dyeing plant 15 but he did not know whether it would arrive in aday or two or longer. Stubbs made no effort to find or place Perrine on otherwork in the plant which had been done in the past not only for Perrine butfor other weavers on a few occasions when a temporary yarn shortage developed.Upon all the evidence, I conclude that because of Perrine's known unionmembership and activities the reasons assigned by the Respondent were a pretextfor his layoff on September 4, 1947, and I therefore find that in violation ofSection 8 (a) (1) and (3) of the Act the Respondent by laying off Perrineand refusing him reinstatement to a weaver's job on September 4, 1947, dis-criminated with respect to his hire and tenure of employment thereby discourag-ing membership in the Union and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.C. The refusal to bargainThere is no dispute about the fact that the Respondent has refused to bargainwith the Union until it proves its majority through a Board election. The Re-spondent contends it is justified in refusing because the Union did not complywith Section 9 (f), (g), and (h) of the Act and further if the Union had amajority, such majority was obtained through coercion and intimidation.1.The appropriate unitThe answer of the Respondent admits and I find that all production andmaintenance employees of the Respondent, excluding guards and supervisorsas defined in Section 2 (11) of the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9 (b) of the Act.13The Respondent advised the unemployment insurance agency by letter on September1.3 that the plant was compelled toremainclosed pending settlement and negotiations.(Emphasis supplied.)141nDecember 1947, when the Union sought to have a conference with Stubbs in anattempt to settle the strike and discuss bargaining, Stubbs refused and inquired why theUnion was interested in organizing such a small plant.15The dyeing plant was not connected with nor under the control of the Respondent. Ithad no control over the time when deliveries would arrive. NEW JERSEY CARPET MILLS, INC.6272.The majorityTwenty-two of the thirty employees signed union cards which were turnedover to the Union and which are the basis for the Union's claim for recognitionas exclusive bargaining representative for the Respondent's employees.Theevidence proves that the Union did represent a majority in the appropriate unitsince on and after September 3, 1947.The Respondent in its answer and atthe hearing offered the defense that if a majority of the employees designatedor selected the Union as their representative it was because of coercion andintimidation on the part of agents of the Union.The Respondent called two of its employees,Jennie Chapkowsky and EmmaSchiermayer,who testified that they did not wish to join the Union and signedunion cards as a result of June Conover and Doris Kennedy, coemployees,tellingthem that no one would work with them unless they joined. After signingthe union cards, both Chapkowsky and Schiermayer participated in the strikeon September 4, 1947,attended several union meetings,and remained on strikeuntil November 17, 1947. On November 17, Chapkowsky and Schiermayer wenttogether to the mill and applied to Stubbs for their positions..They informedStubbs when applying for their jobs on November17, that whenthey had stoppeda few minutes earlier at the entrance to the mill at the picket line to informEngeldt, the union organizer,that they were going to apply for their jobs,Engeldt had threatened to shoot them and slash the tires on their cars.Stubbsthereupon telephoned for a police officer and Chief of Police Vanderhoef cameto the mill,and, after hearing what the girls had to say,apparently calmedwhatever fears they might have had for their lives and property because Chap-kowsky and Schiermayer a few minuteslater leftthe plant, proceeded outof the mill,and passed Engeldt and the picket line without evoking any commentor molestation.The record shows that they both returned to work later onthe same day and punched the time clock at 12 o'clock noon.1°There is no doubt that Chapkowsky and Schiermayer informed Stubbs thatthey had been threatened by Engeldt.The question to be decided is whetheror not Engeldt uttered any threats to them.Engeldt categorically denied thathe had done so. He was supported in his denial by George Oakley who wasa picket and present during the conversation between Engeldt and Chapkowskyand Schiermayer.Cross-examination of Chapkowsky and Schiermayer effec-tively demonstrated that they were unreliable in their testimony.The strikethroughout had been orderly and without incident.There was no picketingof the mill at night or at other times except during business hours.Engeldtand Oakley by their testimony and demeanor on the witness stand,impressedme as truthful.I am inclined to believe that Chapkowsky and Schiermayerpossibly let their imaginations have full play during the few minutes thatelapsed after they left Engeldt until they applied to Stubbs for their jobs, which,understandably,they were anxious to obtain.I have concluded,after careful evaluation of the testimony of Chapkowsky,Schiermayer,Engeldt, Vanderhoef,and Oakley,that Engeldt did not threateneither Chapkowsky or Schiermayer and, on the entire record, therefore findthat Engeldt did not threaten them in any way.I place no credence in the testimony of Chapkowsky or Schiermayer thatConover or Kennedy told them no one would work with them if they did notsign the union cards.After signing the cards,they joined in the strike onSeptember 4, attended several union meetings thereafter,and supported the16Vanderhoef testified that he was called to the mill and interviewed Chapkowsky andSchiermayer in Stubbs'office on November 17, 1947. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike until November 17.Kennedy, whose testimony I credit, denied thatshe had made the statements attributed to her.Chapkowsky testified thatshe did not tell anyone connected with the Respondent of the circumstancesof her signing the union card until she so informed the Respondent's attorney,prior to the hearing in March 1949. Chapkowsky also denied twice that sheever told Stubbs of the alleged coercion. Schiermayer in her testimony deniedthree times that she ever told Stubbs of the alleged coercion. Schiermayerstated that her husband was the only one she ever told that she did not wantto belong to the Union.Having discredited the testimony of Chapkowsky andSchiermayer that, they had been threatened by Engeldt, I discredit the restof it that they had been coerced into signing union cards and find that neitherKennedy nor Conover told either that no one would work with them if theydid not join the Union or in any way intimidated or coerced them. The evi-dence introduced by the Respondent to support its defense that the union ma-jority was obtained by coercion and intimidation is therefore insufficient.Theevidence proves, and I find, that the Union did represent a majority in theappropriate unit on and after September 3, 1947.3.The Respondent's knowledge of the Union's majorityOn September 4, 1947, the Respondent received a letter dated September 3, 1947,from the Union in which the Union claimed to be the majority representativeand requested a bargaining conference.The Respondent never replied to thatletter, and never requested that the Union prove- its majority, except by an elec-tion conducted by the Board.The Respondent acquired the knowledge that theUnion did represent a majority of its employees in the appropriate unit by indi-vidually questioning its employees on September 3, 1947, as set forthsupra.Ina letter dated September 13, 1947, to the State Unemployment Insurance Agency,the Respondent admitted that all its employees had walked out and joined theC.I.O.Furthermore, only 7 out of 30 employees continued to work after thestrike occurred on September 4 and for several weeks thereafter all the strikersremained away from work.With respect to the Respondent's contention that itdid not believe the majority of its employees had voluntarily designated theUnion as their exclusive bargaining representative, the record discloses and Ifind that there is no reasonable basis to support such a belief.There is not ascintilla of evidence in the record to support a doubt in good faith that the Unionhad an uncoerced majority. Stubbs admitted in his testimony that he had noknowledge of any coercion or intimidation until after Jennie Chapkowsky wentback to work" He further admitted that he had no basis except suspicion fordoubting the Union's uncoerced majority and that suspicion was solely becausehe felt that the employees as a matter of "loyalty" would not willingly join theUnion.At no time did the Employer pursue its statutory remedy in petitioningthe Board for an election. Simon Sailer, representative of the Union, testifiedwithout denial that when Stubbs.refused to bargain in December 1947, Stubbsgave no indication that knowledge of intimidation and coercion had caused himto take this position, but said, instead, that he was moving his machinery intoa new building and did not need some of his former employees. The fact thatStubbs did not mention the alleged coercion and intimidation when he refused tobargain indicates that he did not know of it or that, knowing it, was not suffi-nivAs shown above, Chapkowsky returned to work on November 17, 1947, and that shesigningwith the Union until she informed the Respondent's attorney prior to the hearing hereinIn March 1949. NEW JERSEY CARPET MILLS) INC.629ciently impressed with its seriousness to mention it to the Union as the basisfor his refusal to bargain.On the basis of all the evidence,I find that the Re-spondent had actual knowledge of the Union's majority on September 3, 1947, andat all times material herein the Union was the exclusive bargaining representa-tive for'the purposes of collective bargaining within the meaning of the Act.4.The Respondent's defense for refusing to bargainThe Respondent in its answer admits that it did not bargain with the Unionon September 4, 1947, or at any time thereafter.In addition to its defense thatit did not believe the majority of its employees had voluntarily designated theUnion as their exclusive bargaining representative as above set forth,the Re-spondent defends its refusal further on the grounds(a) that the Union had notcomplied with the provisions of the Act with respect to the filing of non-Com-munist affidavits and (b)that it has always been willing to bargain with theUnion provided it is certified as the bargaining agent following an election to beheld by the Board.a.Noncompliance and later compliance by the UnionIt is admitted in the record that the Union did not comply with Section 9 (f),(g),and(h) of the Act until October 6,1947.The Board has held that, as amatter of policy, it will not order an employer to bargain with a union during theperiod of the union noncompliance with the filing requirements of the Act 38 Inthat case,the Board stated at page 96:We cannot believe that Congress intended the full force of Government to bebrought to bear upon an employer to require him to bargain in the futurewith a Union which we now lack the authority to certify.Accordingly,the Board's direction to bargain was conditioned upon the unioncomplying with the provisions of the Act within 30 days from the date of theorder.In the.case at bar,an additional question is presented which was not presentin theMarshall and Bruce Companycase,supra.Here we have the Union,after a period of noncompliance,then complying with the filing requirements and.the question arises whether the Respondent can now be held to have com-mitted an unfair labor practice of refusal to bargain with the Union during theperiod the Union was in noncompliance.If the Board would not require anemployer to bargain with the union during a period of noncompliance, I can-not see how an employer later may be held chargeable for an unfair laborpractice 19 for not doing that which he would not then have been legally re-quired to do. I accordingly hold that since the Respondent would not havebeen required by the Board to bargain with the Union during the period theUnion had failed to comply with the filing provisions of the Act,the Respondenthas not committed any violation of Section 8 (a) (5) of the Act prior tothe time when the Union complied with such provisions,and shall,accordingly,recommend that the complaint insofar as it alleges that the Respondent re-fused to bargain with the Union for the time prior to the Union's compliance18Marshall and Bruce Company,75NLRB 90. '191. e. Section 8 (a) (5) violations as distinguished from 8(a) (1), (2), (3),and (4yviolations.SeeMarshall and Bruce Companycase,supra,where at page 96 the Board said:It seems to the majority that,granting the existence of the power to treat all pendingcases under the old Section 8 alike,strong reasons exist for dealing differently withthose which involved violations of Section 8 (5). 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD,be dismissed.Upon the.Union complying with the provisions of the Act onOctober 6, 1947, the Respondent had a duty, which could be enforced, to bar-gain with the Union herein.b.TheRespondent's insistence on a Board electionIt is well established 20 that if an employer in good faith doubts the majoritystatus claimed by the union, he is entitled to request proof of the claim bya Board election or other reasonable means without being guilty of a refusalto bargain. It is essential, however, in such an instance, that'there must beno evidence that the employer has acted in bad faith by demanding proof toavoid bargaining, to obtain delay, or without having any real doubt aboutthe majority.21Here, the Respondent always knew the Union had the majorityit claimed to have on and after September 3, 1947, and had only an unfoundedsuspicion that the majority had been obtained through coercion.Upon learningthat its employees had signed union cards, the Respondent immediately em-barked upon a course of unfair labor practices, namely, interrogation and im-plied threats to discourage union activity and discriminating in the hire andtenure of employment of Richard Perrine in violation of Section 8 (a) (1) and(3) of the Act. In such a situation, good faith on the part of the employer willbe presumed not to exist 22 Nor will the employer be entitled to Board cer-tification as proof of majority status where, as here, the employer failed to askthe Union for proof of its majority but instead, upon learning of the Union'sclaimed majority, engaged in unfair labor practices tending to discourage theemployee's union membership 23 I accordingly find that the Respondent's. de-mand that the Union prove its majority through a Board election was notmade in good faith but was made for the purpose of delaying its statutory dutyto bargain.Upon the entire evidence, I find that on October 6, 1947, and at all times there-after, the Respondent refused to bargain collectively with the Union as the ex-clusive representative of its employees in the appropriate unit, in violation ofthe provisions of Section 8 (a) (5) of the Act and by such conduct interfered_with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.20Chamberlain Corporation,75 NLRB 1188.21N.L.R. B. v. Consolidated Machine Tool Corporation,163 F. 2d 376.22DifferentialSteel CarCompany,75NLRB 714 ;Georgia Twine&Cordage Company,76 NLRB84;PacificPlastic & Manufacturing Company, Inc.,68 NLRB 52.23Pepsi-Cola Bottling Company of Montgomery,72NLRB 601 ;Wilson & Co.,Inc.,77NLRB 959. NEW JERSEY CARPET MILLS, INC.631Having found that the Respondent has engaged in interrogation of employeesconcerning the Union,and has interfered with,restrained,and coerced them inderogation of their rights secured by Section 7 of the Act,I shall recommend thatit cease and desist therefrom.Having found that the Respondent discriminated in regard to the hire andtenure of employment of Richard Perrine, I shall therefore recommend thatthe Respondent offer immediate and full reinstatement to him to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges,and that the Respondent make him whole for any loss of pay hemay have suffered by reason of the discrimination against him,by payment tohim of a sum of money equal to that which he normally would have earned fromthe date of the discriminatory termination of his employment,to the date of theoffer of reinstatement,less his net earnings R4 during the said period.Having found that the Respondent has refused to bargain with the Union asthe exclusive representative of its employees in an appropriate unit, I shallrecommend that, upon request, the Respondent bargain collectively with theUnion, and,if an agreement is reached,incorporate it in a signed contract.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,I make the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America,C. I. 0., is a labor organization,withinthe meaning of the Act.2.All production and maintenance employees of the Respondent,excludingguards and supervisors as defined in Section 2 (11) of the Act, constitute a unitappropriate for the purposes of collective bargaining,within the meaning ofthe Act.3.Textile Workers Union of America,C. I. 0., was on September 3, 1947, andat all times thereafter has been the exclusive representative of all of theemployees in the above appropriate unit, within the meaning of the Act.4.By interfering with,restraining,and coercing its employees in the excerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.By discriminating in regard to the hire and tenure of employment of RichardPerrine, thereby discouraging membership in the Textile Workers Union ofAmerica, C.I.0., the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.6.By refusing,on or about October 6, 1947, and at all times thereafter to bar-gain collectively with TextileWorkers Union of America, C. I. 0., as theexclusive representative of all its employees in the aforesaid appropriate unit,the Respondent has engaged in and is engaging in unfair labor,practices withinthe meaning of Section 8 (a) (5) of the Act.7.The Respondent did not violate Section 8(a) (5) of the Act by refusingto bargain with the Union prior to October 6,1947, during the time the Unionhad not complied with the provisions of Section 9 (f), (g), and(h) of the Act.[Recommended Order omitted from publication in this volume.]24Crossett Lumber Co.,8 NLRB 440,497-498.